 

EXHIBIT 10.84

 

EXIT Southeast/Southeast Ventures LLC./ProGreen/ProCon JV/Contel

Exclusive Real Estate Broker/Agent Agreement

 

This Exclusive Real Estate Broker/Agent Agreement is made effective as of
January 17, 2019, by and between ProGreen US/ProCon Baja JV/Contel, of 2667
Camino del Rio South, Suite #312, San Diego, California 92108, and EXIT
Southeast’s Marketing Group, Southeast Ventures LLC., of 1000 Division Street,
Nashville, Tennessee 37203. Services for this agreement will begin after the due
diligence period by both parties and will be effective March 1, 2019 when
marketing structure is complete. Under the Agreement Southeast Ventures LLC is
appointed as the Company’s Exclusive agent for such purpose, subject to the
terms and conditions set forth in this Agreement

 

In this Agreement, the party who is contracting to receive services shall be
referred to as “PGUS”, and the Broker/Agent party who will be providing the
services shall be referred to as “EXIT”. The parties will be collectively
referred to as the Parties.

 

Seller is the owner of certain property and the improvements therein known as
Cielo Mar Baja, California Mexico, 5000 Acre property located in the Bahia del
Rosario (Bay of El Rosario) area, situated on 4.5 miles of Baja California
Oceanfront Coast near Ensenada, Mexico. (the land and the improvements being
hereinafter collectively referred to as the “Real Property”).

 

In consideration of the mutual promises and covenants herein contained, the
Parties hereto agree as follows:

 

GRANT OF RIGHTS. Seller hereby grants to Broker/Agent the exclusive right to
sell Real Property described above and Seller hereby appoints Broker/Agent as
Sellers Exclusive agent for such purpose, subject to the terms and conditions
set forth in this Agreement. Seller, promptly after Broker/Agent’s request,
shall deliver to Broker/Agent complete copies of any records and documents
relating to the Real Property in the possession of Seller.

 

DESCRIPTION OF SERVICES. Seller shall refer to Broker/Agent all offers and
inquiries, including those from outside brokers, or from principals or from
others, with respect to the Real Property and shall conduct through Broker/Agent
all negotiations with respect to the sale of the Real Property. Broker/Agent
shall diligently investigate and develop such offers and inquiries and canvas,
solicit and otherwise employ its best efforts to bring about the sale of the
Real Property and to that end Broker/Agent is authorized to enlist the services
of other real estate brokers. The Broker/Agent is obligated to report any price,
which he may be offered for said property, for the consideration or review
beginning March 01, 2019 for contract term of 5 years with renewable option at
expiration of term March 01, 2024 at the discretion of the Seller.

 

   

 

 

Exception to EXIT Agent exclusivity will only be allowed for onsite inquires,
referrals, not linked to the direct marketing efforts from any EXIT Agent
whereas Cielo Mar Coordinator may keep the sale in house without compensation to
EXIT Agent.

 

Beginning on March 01, 2019, Broker/Agent will provide the above services
including the following services (collectively, the “Services”) in connection
with the sale of the above described property: Exclusive International Sales and
Marketing of Single Family/Multi-family Condo/Resort Homes. Sales may also
include commercial sales of retail, throughout the term of this agreement.

 

EXIT has a vast background in marketing, advertising and negotiating the sale of
real estate property throughout the US and Canada. With an establish network of
800 EXIT office locations and 11,000 Realtors with a database of
Buyers/Sellers/Investors we will utilize our targeted marketing franchise wide
through the direction of EXIT Corp International’s most successful Regional
Owners, Kenny Lynn and Stacy Strobl of EXIT Realty Southeast along with their
Marketing Group Partners Kel Williams, Linda Byrd and Alexa Bass of Southeast
Ventures LLC.

 

EXIT Southeast’s team will create a strategic marketing plan, to initiate
pre-sales for the Cielo Mar Resort Development through our technology based
state of the art IDX Platform, print media, social media, radio/tv broadcast,
database networking with buyer/investors of our 11,000 highly skilled Realtors
to campaign a launch of Cielo Mar Resort and Membership sales, connecting Buyers
that long for a high quality, affordable vacation destination within close
proximity to the US and Canada.

 

PERFORMANCE OF SERVICES. The manner in which the Services are to be performed
and the specific hours to be worked by EXIT shall be determined by EXIT
Southeast/Southeast Ventures LLC. PGUS will rely on EXIT to work as many hours
as may be reasonably necessary to fulfill EXIT’s obligations under this
Agreement.

 

Negotiation/Mediation/Arbitration (All Inclusive)

 

If a dispute arises out of, or in connection with this contract, and the parties
do not resolve some or all of the dispute through discussions then:

 

  1. Either party may provide to the other written notice containing a request
to negotiate. This notice shall be given promptly in order to prevent further
damages resulting from delay and shall specify the issues in dispute.   2. If
the parties do not resolve some or all of the issues in dispute within 30 days
from the notice to commence negotiations, the parties agree to attempt to
resolve those issues through mediation.   3. The parties agree to jointly select
a mediator. If they are unable to do so, then a mediator will be chosen, upon
application by the parties, by the designated Dispute Resolution Company
acceptable to both parties.   4. All information exchanged during the
negotiation and mediation processes shall be regarded as “without prejudice”
communications for the purposes of settlement negotiations and shall be treated
as confidential by the parties and their representatives unless otherwise
required by law. However, evidence that is independently admissible or
discoverable shall not be rendered inadmissible or non-discoverable by virtue of
its use during negotiation or mediation.

 

   

 

 

  5. The parties agree that the representatives selected to participate in the
dispute resolution process will have the authority required to resolve the
dispute, or will have a rapid means of obtaining the requisite authorization.  
6. The parties agree that they will each be responsible for the costs of their
own legal counsel and personal travel. Fees and expenses of the mediator and all
administrative costs of the mediation, such as the cost of a meeting room, if
any, shall be borne equally by the parties.   7. If within 30 days of the
appointment of the mediator, the parties do not resolve some or all of the
issues in dispute, the parties shall submit those issues in dispute to binding
arbitration pursuant to the Commercial Arbitration Act and Commercial
Arbitration Code.

 

PAYMENT. The Seller agrees to pay the Broker/Agent a commission of 5 percent
which is an agreed upon reduced commission from the standard 6% US wide
commission of EXIT offices, in consideration of this Exclusive Broker Agreement
on the sale price of any sale or sales made by the Agent of the properties
mentioned above; and consummated as a result of said services; said commission
to be deducted from the cash payment made, respectively, for said properties.
(4% of the Commission will be disbursed to the designated sales office of origin
within the 800 office’s throughout the US and Canada and 1% to Southeast
Ventures LLC.)

 

The Seller reserves the right to sell the above described property to anyone
with whom he is now negotiating for sale of the said property, and in event said
property is sold as a result of said negotiations, the Agent shall not be
entitled to commissions upon sale or sales. It is further agreed that if, after
the termination of this agreement the Seller shall sell said property, which may
not have been theretofore sold by the Agent, the said Agent shall be entitled to
commissions upon said sale or sales, provided said sale or sales are made to a
party, or parties who have theretofore, and during the life of this contract,
been actually brought to and upon said property by the Agent, for the purpose of
interesting them as purchasers of the same.

 

Nothing in this Agreement shall be deemed to require Seller to accept an offer
to purchase the Real Property, to sell the Real Property or to keep the Real
Property for sale during the term of this Agreement, and Seller may withdraw the
Real Property at any time. However, if the Agreement terminates prior to the
sale of the property and during the life of the Agreement, the Seller was
presented with a bonafide offer to purchase at or above the agreed to list price
approved by the Seller and the Seller fails to accept said offer, the Agent will
be entitled to the full commission percentage had the property been sold at the
offered price.

 

EXPENSE REIMBURSEMENT. Southeast Ventures LLC. shall pay all “out-of-pocket”
expenses related to sales, marketing of any type and shall not be entitled to
reimbursement from PGUS.

 

TERM/TERMINATION. This Agreement begins on March 01, 2019 and terminates at
11:59 p.m. local time on March 01, 2024. This agreement shall terminate
automatically upon completion by EXIT of the Services required by this
Agreement. Renewal option will be based solely by the Seller at the time on or
before expiration.

 

   

 

 

RELATIONSHIP OF PARTIES. It is understood by the parties that EXIT is an
independent contractor franchise with respect to PGUS, and not an employee of
PGUS. PGUS will not provide fringe benefits, including health insurance
benefits, paid vacation, or any other employee benefit, for the benefit of EXIT.

 

Licensed Agent Independent Contractor/Realtor. EXIT’s Realtor’s, if any, who
perform services for PGUS under this Agreement shall also be bound by the
provisions of this Agreement. At the request of PGUS, EXIT shall provide
adequate evidence that such persons are Licensed Agent’s contracted with EXIT.

 

ASSIGNMENT. EXIT’s obligations under this Agreement may not be assigned or
transferred to any other person, firm, or corporation without the prior written
consent of PGUS.

 

CONFIDENTIALITY. Agent agrees for itself, its successors, heirs and assigns to
refrain from disclosing to any third party any information relating to the Real
Property that are valuable, special and unique and that need to be protected
from improper disclosure.

 

In consideration for the disclosure of the Information, Broker/Agent agrees that
Broker/Agent will not at any time or in any manner, either directly or
indirectly, use any Information for Agent’s own benefit, or divulge, disclose,
or communicate in any manner any Information to any third party without the
prior written consent of the Seller. Broker/Agent will protect the Information
and treat it as strictly confidential. A violation of this paragraph shall be a
material violation of this Agreement.

 

CONFIDENTIALITY AFTER TERMINATION. The confidentiality provisions of this
Agreement shall remain in full force and effect after the termination of this
Agreement.

 

NOTICES. All notices required or permitted under this Agreement shall be in
writing and shall be deemed delivered when delivered in person or deposited in
the United States mail, postage prepaid, addressed as follows:

 

IF for PGUS:

 

ProGreen US/ProCon Baja JV/Contel

Jan Telander, CEO

2667 Camino del Rio South, Suite #312

San Diego, California 92108

 

   

 

 

IF for EXIT:

 

Southeast Ventures LLC.

Kenny Lynn, Stacy Strobl, Linda Byrd, Kel Williams, Alexa Bass

Member(s)

1000 Division Street

Nashville, Tennessee 37203

 

Such address may be changed from time to time by either party by providing
written notice to the other in the manner set forth above.

 

ENTIRE AGREEMENT. This Agreement contains the entire agreement of the parties
and there are no other promises or conditions in any other agreement whether
oral or written. This Agreement supersedes any prior written or oral agreements
between the parties.

 

AMENDMENT. This Agreement may be modified or amended if the amendment is made in
writing and is signed by both parties.

 

SEVERABILITY. If any provision of this Agreement shall be held to be invalid or
unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.

 

CAPTIONS. The captions in this Agreement are for the purpose of convenience
only, are not intended to be part of this Agreement and shall not be deemed to
modify, explain, enlarge or restrict any of its provisions.

 

EXCULPATION. During the term of this Agreement, Broker/Agent shall look solely
to the then interest of Seller in the Premises for the satisfaction of any
remedy of Agent for failure to perform any of Seller’s obligations under this
Agreement or under any law and no officer, director, employee or agent of Seller
shall have any personal liability for any such failure.

 

WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party’s right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

 

APPLICABLE LAW. This Agreement shall be governed by the laws of the State of
Tennessee and the State of Baja California Norte Estado.

 

SIGNATURES. This Agreement shall be signed by Jan Telander, CEO on behalf of
PGUS and by Linda Byrd, Kenny Lynn, Stacy Strobl, Kel Williams, Alexa Bass,
Member’s on behalf of EXIT Southeast Ventures LLC.

 

   

 

 

Seller:

 

By: /s/ Jan Telander     ProGreen US/ProCon Baja JV/Contel     Jan Telander CEO
 

 

Broker/Agent:

 

By: /s/ Kenny Lynn     Southeast Ventures LLC.     Kenny Lynn, Member  

 

By: /s/Stacy Strobl     Southeast Ventures LLC.     Stacy Strobl, Member  

 

By: /s/ Linda Byrd     Southeast Ventures LLC.     Linda Byrd, Member  

 

By: /s/ Kel Williams     Southeast Ventures LLC.     Kel Williams, Member  

 

By: /s/ Alexa Bass     Southeast Ventures LLC.     Alexa Bass, Member  

 

   

 

 